Dayton, J. (concurring).
The complaint in substance alleges that defendant caused plaintiff’s arrest without warrant or pretense of legal process, upon a false charge, to wit, grand larceny, without reasonable cause. Plaintiff had judgment April 29, 1907. About a year later defendant was discharged in bankruptcy. On May 23, 1908, an order for defendant’s examination in supplementary proceedings was issued. Defendant moved to vacate said order, on the ground of said discharge, which motion was denied, and defendant appeals. Section 17 of the Bankruptcy Act prohibits a release from claims “ for willful or malicious injury to the person or property of another.” Appellant’s contention is that, as the complaint in this action did not expressly allege the arrest to have been “willful or malicious,” defendant does not come within said prohibition and is relieved from the judgment herein. Plaintiff’s unlawful arrest without reasonable (probable) cause is alleged. Malice may he inferred from want of probable cause. The deliberate (willful) arrest and imprisonment complained of without probable cause brings to the mind, with inductive certainty, defendant’s malicious disregard of plaintiff’s right to liberty. The reasoning in Kavanaugh v. McIntyre, 128 App. Div. 722, Cochrane, J. writing for a unanimous court in an exhaustive review, is, in my opinion, decisive of the question here.
The order should be affirmed, with ten dollars costs and disbursements.